Exhibit 10.5
APTARGROUP, INC.
STOCK OPTION AGREEMENT
FOR DIRECTORS
          AptarGroup, Inc., a Delaware corporation (the “Company”), hereby
grants to                      (the “Director”) as of                     ,
                    (the “Option Date”), pursuant to the provisions of the
AptarGroup, Inc. 2008 Director Stock Option Plan (the “Plan”), a non-qualified
option to purchase from the Company (the “Option”)                      shares
of its Common Stock, $.01 par value (“Stock”), at the price of
$                     per share upon and subject to the terms and conditions set
forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.
          1. Option Subject to Acceptance of Agreement.
          The Option shall become null and void unless the Director shall accept
this Agreement by executing it in the space provided below and returning it to
the Company.
          2. Time and Manner of Exercise of Option.
          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after                     ,                      (the
“Expiration Date”).
          2.2. Exercise of Option. (a) The Option shall become exercisable
(i) on the earlier to occur of (a) each anniversary of the Award Date and
(b) the day immediately preceding the date of that year’s annual meeting of
stockholders, with respect to [one third] of the number of shares until such
Option shall have become exercisable in full and (ii) as otherwise provided
pursuant to Sections 2.2(b), (c) and (f) hereof.
          (b) If the Director ceases to be a director of the Company by reason
of retirement, the Option shall continue to be exercisable and become
exercisable in accordance with Section 2.2(a) and may thereafter be exercised by
the Director or the Director’s Legal Representative from the effective date that
the Director ceases to be a director of the Company until the Expiration Date.
For purposes of this Agreement, “retirement” shall mean retirement either (i) at
any age after serving a minimum of nine years as a director of the Company or
(ii) at or after age 70.
          (c) If the Director ceases to be a director of the Company by reason
of permanent disability or death, the Option shall become fully exercisable and
may thereafter be exercised by the Director or the Director’s Legal
Representative, in the case of permanent disability, or the Director’s Legal
Representative or Permitted Transferees, in the case of death, in each case for
a period of three years from the effective date that the Director ceases to be a
director of the Company or until the Expiration Date, whichever period is
shorter. For purposes of this Agreement, “permanent disability” shall mean the
inability of the Director to substantially

 



--------------------------------------------------------------------------------



 



perform his or her duties for a continuous period of at least six months as
determined by the Committee.
          (d) If the Director ceases to be a director of the Company for any
reason other than retirement, permanent disability or death, the Option shall be
exercisable only to the extent that it was exercisable on the effective date
that the Director ceases to be a director of the Company and may thereafter be
exercised by the Director or the Director’s Legal Representative for a period of
one year from the effective date that the Director ceases to be a director of
the Company or until the Expiration Date, whichever period is shorter. The
portion of the Option, if any, which is not vested as of the effective date that
the Director ceases to be a director of the Company shall be forfeited and
cancelled by the Company.
          (e) If the Director dies on or prior to the Expiration Date following
the date the Director ceases to be a director of the Company by reason of
retirement, or if the Director dies during the three-year period following the
date that the Director ceases to be a director of the Company by reason of
permanent disability, or if the Director dies during the one-year period
following the date that the Director ceases to be a director of the Company for
any reason other than retirement or permanent disability, the Option shall be
exercisable only to the extent that it was exercisable on the date of such death
and may thereafter be exercised by the Director’s Legal Representative or
Permitted Transferees, as the case may be, for a period of one year from the
date of death or until the Expiration Date, whichever period is shorter.
          (f) (1) In the event of a Change in Control (as defined in
Appendix A), the Option shall immediately become exercisable in full.
               (2) In the event of a Change in Control pursuant to paragraph
(1) or (2) of Appendix A, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements), require that the Option, in whole or in part, be surrendered to
the Company by the Director and be immediately cancelled by the Company, and
provide for the Director to receive a cash payment from the Company in an amount
equal to the number of shares of Stock subject to the Option immediately prior
to such cancellation (but after giving effect to any adjustment pursuant to
Section 6(b) of the Plan in respect of any transaction that gives rise to such
Change in Control), multiplied by the excess, if any, of (i) the greater of
(A) the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place and (B) the Market Value
of a share of Stock on the date on which such Change of Control occurs over
(ii) the exercise price.
               (3) In the event of a Change in Control pursuant to paragraph
(3) or (4) of Appendix A, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

  (i)   require that shares of stock of the corporation resulting from such
Change in Control, or a parent corporation thereof, be substituted for some or
all of the shares of Stock subject to the Option, with an appropriate and
equitable

2



--------------------------------------------------------------------------------



 



      adjustment to the exercise price of such Option, as determined by the
Board of Directors, such adjustment to be made without an increase in the
aggregate purchase price; and/or     (ii)   require the Option, in whole or in
part, to be surrendered to the Company by the Director, and to be immediately
cancelled by the Company, and provide for the Director to receive (a) a cash
payment in an amount not less than the amount determined by multiplying the
number of shares of Stock subject to the Option immediately prior to such
cancellation (but after giving effect to any adjustment pursuant to Section 6(b)
of the Plan in respect of any transaction that gives rise to such Change in
Control), by the excess, if any, of the highest per share price offered to
holders of common stock in any transaction whereby the Change in Control takes
place over the exercise price, (b) shares of stock of the corporation resulting
from such Change in Control, or a parent corporation thereof, having a Market
Value not less than the amount determined under clause (a) above or (c) a
combination of a payment of cash pursuant to clause (a) above and the issuance
of shares pursuant to clause (b) above.

          (4) The Company may, but is not required to, cooperate with the
Director to assure that any cash payment or substitution in accordance with this
Section 2.2(f) to the Director is made in compliance with Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder.
          2.3. Method of Exercise. Subject to the limitations set forth in this
Agreement, the Option may be exercised by the Director (i) by giving written
notice to the Company specifying the number of whole shares of Stock to be
purchased and accompanied by payment therefor in full in cash and (ii) by
executing such documents as the Company may reasonably request. The purchase
price of the shares being purchased may be paid in cash on behalf of the
Director by a broker-dealer acceptable to the Company to whom the Director has
submitted an irrevocable notice of exercise; provided, however, that the
Committee shall have sole discretion to disapprove of an election to use a
broker-dealer. No shares of Stock shall be issued until the full purchase price
has been paid.
          2.4. Termination of Option. In no event may the Option be exercised
after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not exercised pursuant to Section 2.3 or earlier
terminated pursuant to Section 2.2, on the Expiration Date.
          3. Additional Terms and Conditions of Option.
          3.1. Nontransferability of Option. The Option may not be transferred
by the Director other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the

3



--------------------------------------------------------------------------------



 



foregoing sentence, during the Director’s lifetime the Option is exercisable
only by the Director or the Director’s Legal Representative. Except to the
extent permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.
          3.2. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or delivery of shares hereunder, the Option may not be exercised, in whole or in
part, unless such listing, registration, qualification, consent or approval
shall have been effected or obtained. The Company agrees to make every
reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.
          3.3. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, the Company shall deliver or cause to be delivered one or more
certificates representing the number of shares purchased against full payment
therefor. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery.
          3.4. Option Confers No Rights as Stockholder. The Director shall not
be entitled to any privileges of ownership with respect to shares of Stock
subject to the Option unless and until purchased and delivered upon the exercise
of the Option, in whole or in part, and the Director becomes a stockholder of
record with respect to such delivered shares; and the Director shall not be
considered a stockholder of the Company with respect to any such shares not so
purchased and delivered.
          3.5. Option Confers No Rights to Continue to Serve as a Director . In
no event shall the granting of the Option or its acceptance by the Director give
or be deemed to give the Director any right to continue to serve, to be elected
or reelected to serve or to be nominated to serve as a director of the Company.
          3.6. Decisions of Board or Committee. The Board of Directors of the
Company or the Committee shall have the right to resolve all questions which may
arise in connection with the Option or its exercise. Any interpretation,
determination or other action made or taken by the Board of Directors or the
Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
          3.7. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of

4



--------------------------------------------------------------------------------



 



its authorized but unissued shares of Stock, the full number of shares subject
to the Option from time to time.
          3.8. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in Section
6(b) thereof), and shall be interpreted in accordance therewith. The Director
hereby acknowledges receipt of a copy of the Plan.
          4. Miscellaneous Provisions.
          4.1. Meaning of Certain Terms. As used herein, (a) the term “Permitted
Transferee” shall include any transferee (i) pursuant to a transfer permitted
under Section 6(a) of the Plan and Section 3.1 hereof or (ii) designated
pursuant to Section 6(d) of the Plan on the AptarGroup, Inc. 2008 Director Stock
Option Plan Beneficiary Designation Form attached hereto as Exhibit A, and
(c) the term “Legal Representative” shall include a guardian, administrator,
executor or other person acting in a similar capacity.
          4.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Director, acquire any rights hereunder in
accordance with this Agreement or the Plan.
          4.3. Notices. All notices, requests or other communications provided
for in this Agreement shall be made in writing by (a) actual delivery to the
party entitled thereto, (b) mailing to the last known address of the party
entitled thereto, via certified or registered mail, return receipt requested or
(c) telecopy with confirmation of receipt. The notice shall be deemed to be
received, in case of actual delivery, on the date of its actual receipt by the
party entitled thereto, in case of mailing, on the tenth calendar day following
the date of such mailing, and, in the case of telecopy, on the date of
confirmation of receipt.
          4.4. Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the internal laws of the State of Delaware.
          4.5. Reports Filed with the Securities and Exchange Commission. The
Company files periodic and current reports and proxy statements with the
Securities and Exchange Commission. These documents are available, free of
charge, on the website of the Securities and Exchange Commission (www.sec.gov)
and on the Company’s website (www.aptargroup.com, under Investor Relations /
“Annual Report & Proxy” and “SEC Filings”), as soon as reasonably practicable
after the material is filed with, or furnished to, the Securities and Exchange
Commission. Any of these documents are available to the Director in paper
format, without charge, upon written or oral request to the Company’s Investor
Relations Department located at 475 West Terra Cotta Avenue, Suite E, Crystal
Lake, Illinois, 60014, U.S.A., phone number 1-815-477-0424.

5



--------------------------------------------------------------------------------



 



          4.6. Counterparts. This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

                  APTARGROUP, INC.    
 
                     
 
           
 
  By:   Peter Pfeiffer    
 
  Title:   President and Chief Executive Officer    

     
Accepted this                      day of
   
                    , 20                    
   
 
   
 
          Director
   

6



--------------------------------------------------------------------------------



 



     
 
  Appendix A
 
  to AptarGroup, Inc.
 
  Stock Option Agreement
 
  for Directors

For purposes of this Agreement, “Change in Control” shall mean:
          (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of more than 50% of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Appendix A
shall be satisfied; and provided, further that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of more than 50% of the
Outstanding Company Common Stock or more than 50% of the Outstanding Company
Voting Securities by reason of an acquisition by the Company and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Company Common Stock or any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;
          (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided, further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or

1



--------------------------------------------------------------------------------



 



threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;
          (3) consummation of a reorganization, merger or consolidation unless,
in any such case, immediately after such reorganization, merger or
consolidation, (i) 50% or more of the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
50% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or
          (4) consummation of (i) a plan of complete liquidation or dissolution
of the Company or (ii) the sale or other disposition of all or substantially all
of the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company

2



--------------------------------------------------------------------------------



 



Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, more than 50% of the then outstanding
shares of common stock thereof or more than 50% of the combined voting power of
the then outstanding securities thereof entitled to vote generally in the
election of directors and (C) at least a majority of the members of the board of
directors thereof were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition.

3



--------------------------------------------------------------------------------



 



     
 
  Exhibit A
 
  to AptarGroup, Inc.
 
  Stock Option Agreement
 
  For Directors

APTARGROUP, INC.
2008 Director Stock Option Plan
BENEFICIARY DESIGNATION FORM
          You may designate a primary beneficiary and a secondary beneficiary.
You can name more than one person as a primary or secondary beneficiary. For
example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.
Designate Your Beneficiary(ies):

         
 
  Primary Beneficiary(ies):    
 
       
 
             
 
             
 
       
 
  Secondary Beneficiary(ies):    
 
       
 
             
 
             

          I certify that my designation of beneficiary set forth above is my
free act and deed.

             
 
Name of Director
      Director’s Signature    
     (Please Print)
           
 
           
 
     
 
Date    

4